Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ response to the office action filed on 26 August 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2020 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Kuang et al., Grutzmann et al. and Yoshikawa et al. 
Claims 1, 24, 28, 40, 42, 52, 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al. (Leukemia 22.8 (2008): 1529-1538) in view of Grutzmann et al. (PloS one 3.11 (2008); 8 pages) and Yoshikawa et al. (World journal of gastroenterology: WJG 12.36 (2006): 5884-5889).
 Kuang et al. teach genome-wide analysis to identify possible gene targets of aberrant methylation using genomic DNA from bone marrow samples of patients having acute lymphoblastic leukemia (ALL) ( e.g. Abstract and  Introduction section, pg. 1529; Materials and Methods section, pg. 1529-1530). 
Using methylated CpG island amplification (MCA) coupled with microarray analysis, Kuang et al. identified 404 hypermethylated genes and mapped them to their chromosomal location. This group includes BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Materials and Methods section, pg. 1529-1530; Physical mapping of methylated loci and pathway 
 Therefore, as Kuang et al. teach methylation analysis by amplification of BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Physical mapping of methylated loci and pathway analysis of microarray data section, pg. 1535, 1537; Fig. 3, pg. 1535; Table 3, pg. 1536; BCAT1 chromosomal location as highlighted in Supplementary Table 3, pg. 5 of 6), they render obvious the limitations: a method of screening a gene region defined by Hgl9 coordinates chrl2:24964278.. 25102308 in an individual, said method comprising :(a) isolating DNA from a sample from the individual: (c)    amplifying the DNA with primers that amplify the region defined by Hgl9 coordinates chrl2:24964278..25102308 or the complement thereof; and (d) detecting the level of methylation of one or more CpG dinucleotides in amplified DNA as required by claim 1.
	Furthermore, as Kuang et al. teach methylated CpG island amplification of genomic DNA samples from human patients, they render obvious claims 40, 42 and 55.
	 As Kuang et al. teach identifying  hypermethylation of BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Physical mapping of methylated loci and pathway analysis of microarray data section, pg. 1535, 1537; Fig. 3, pg. 1535; Table 3, pg. 1536; BCAT1 chromosomal location as highlighted in Supplementary Table 3, pg. 5 of 6), they render obvious claim 52.
As Kuang et al. teach their MCA technique included control DNA from healthy donors (e.g. Materials and Methods section, pg. 1529-1530), they render obvious claim 53.
Kuang et al. teach a method of screening the methylation status of multiple targets by amplification, including the region of chromosome 12 comprising the BCAT1 gene. 

Furthermore, Kuang et al. teach bisulfite treatment in the analysis of other methylation targets (e.g. Materials and Methods section, pg. 1529-1530).
 However, they do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by claim 1.
 At the time the invention was made, Grutzmann et al. also teach methylation analysis of a cancer- related biomarker, i.e. SEPT9. Specifically, Grutzmann et al. teach a sensitive assay comprising extracting free circulating genomic DNA from blood plasma samples of colorectal cancer patients and subjecting the extracted DNA to bisulfite treatment followed by real-time PCR amplification analysis (e.g. Abstract, pg. 1 of 8;  Patients and Sample processing workflow sections, Methods section, pg. 2 of 8).
Therefore, Grutzmann et al. render obvious the limitations: a method comprising:
(a) isolating circulating DNA from a blood plasma sample from the individual; (b)    bisulfite converting the isolated circulating DNA;(c)   amplifying the bisulfite converted DNA ; and (d) detecting the level of methylation of one or more CpG dinucleotides in said amplified circulating  DNA as required by claim 1.
 Furthermore, as Grutzmann et al. teach methylation analysis by bisulfite treatment and PCR amplification of genomic DNA in circulating DNA samples from blood plasma, they render obvious claims 28, 40, 42 and 55.

 Therefore, Yoshikawa et al. render obvious claim 24.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. comprising using bone marrow samples to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene. Furthermore, Grutzmann et al. teach their method is straightforward and minimally invasive (e.g. Abstract, pg. 1 of 8). 
 Therefore, the combined teachings OF Kuang et al., Grutzmann et al. and Yoshikawa et al. render obvious claim 1.

Kuang et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene ID: 586; GRCh37.13
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al., Grutzmann et al., and Yoshikawa et al. as applied to claims 1, 24, 28, 40, 42, 52, 53 and 55 above, and further in view of  NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; .
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al. (Leukemia 22.8 (2008): 1529-1538) in view of Grutzmann et al. (PloS one 3.11 (2008); 8 pages);Yoshikawa et al. (World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Regarding claim 54:
The combined teachings of Kuang et al., Grutzmann et al. and Yoshikawa et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Kuang et al., Grutzmann et al. and Yoshikawa et al. render obvious a method of methylation analysis of a gene region defined by chr12:24964278..25102308 in an individual comprising bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients. 
However, they do not expressly teach claim 54.
According to NCBI, the BCAT1 gene comprises a CpG island in the region 25101540-25102372, as indicated by a black arrow in the attached image (e.g. NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11(24962958..25102035, complement); epigenomics track).
region 25101540-25102372; entered 10 June 2009).
 Therefore, as the combined teachings of Kuang et al., Grutzmann et al. and Yoshikawa et al. render obvious methylation analysis of a portion of the BCAT1 gene as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location comprising the  BCAT1 gene as taught by Kuang et al., Grutzmann et al. and  Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because a skilled artisan would appreciate that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of detecting methylation of the BCAT1 gene.
Therefore, the combined teachings of Kuang et al., Grutzmann et al., Yoshikawa et al.; NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 render obvious claim 54.

Regarding claim 56:
As noted above, Kuang et al. teach methylation analysis by amplification of BCAT1 at the chromosomal location of chr12: 024994410-024994455 (e.g. Physical mapping of methylated loci 
 Therefore, Kuang et al. render obvious a method of screening a genomic region of chromosome 12 comprising the BCAT1 gene in an individual, said method comprising: (a) isolating DNA from a sample from the individual: (c) amplifying the DNA with primers that amplify the genomic region of chromosome 12 comprising the BCAT1 as required by claim 56.
Furthermore, as Kuang et al. teach methylated CpG island amplification of genomic DNA samples from human patients, they render obvious the limitation: detecting the level of methylation of one or more CpG dinucleotides in said amplified circulating DNA using:(iv)    methylated CpG island amplification as required by claim 56.
Kuang et al. teach bisulfite treatment in the analysis of other methylation targets (e.g. Materials and Methods section, pg. 1529-1530).
 However, they do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by claim 56.
However, Grutzmann et al. teach an assay comprising extracting free circulating genomic DNA from blood plasma samples of colorectal cancer patients and subjecting the extracted DNA to bisulfite treatment followed by real-time PCR amplification analysis (e.g. Abstract, pg. 1 of 8; Patients and Sample processing workflow sections, Methods section, pg. 2 of 8).
Therefore, Grutzmann et al. render obvious the limitations: a method comprising: (a) isolating circulating DNA from a blood plasma sample from the individual; (b)    bisulfite converting the isolated circulating DNA;(c)   amplifying the bisulfite converted DNA ; and (d) claim 56.
Furthermore, Yoshikawa et al. teach BCAT1, also known as ECA39, is a biomarker associated with the occurrence of colorectal cancer (e.g. throughout the Yoshikawa reference and especially Discussion section, pg. 5887-5888).
Furthermore, the NCBI database comprises a Gene record indicating the BCAT1 gene comprises a CpG island in the region 25101540-25102372, as indicated by a black arrow in the attached image (e.g. NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11(24962958..25102035, complement); epigenomics track).
Furthermore, the assembly comprising the CpG island in region 25101540-25102372 was entered 10 June 2009 (e.g. Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11; region 25101540-25102372; entered 10 June 2009).
Therefore, as the combined teachings of Kuang et al. teach methylation analysis of the BCAT1 gene is known in the art, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. comprising using bone marrow samples to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because a skilled artisan would appreciate that these claim elements were known in the art and 
Therefore, the combined teachings of Kuang et al., Grutzmann et al., Yoshikawa et al.; NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 render obvious claim 56.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,765,397
Claims 1, 24, 28, 40, 42, and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) ,Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: .
Claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 render obvious a method of methylation analysis comprising amplification of BCAT1 in blood samples.
However, claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.
As noted the current rejections, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 52-56.
As claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397, Kuang et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 5-8, 17 and 19 of U.S. Patent No. 9,765,397 to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known 


Application 14/400, 313
Claims 1, 24, 28, 40, 42, 52, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) ,Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 33-35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 render obvious a method of methylation analysis comprising bisulfite conversion and amplification of BCAT1 in blood plasma samples.
However, claims 33-35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 do not expressly teach methylation analysis of circulating DNA as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.

As claims 33-35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313 Kuang et al., Grutzmann et al., Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 33-35, 66, 67, 72-74 and 76 of copending Application No. 14/400,313  to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.
This is a provisional nonstatutory double patenting rejection.



Application 14/401,157
Claims 1, 24, 28, 40, 42, 52- 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of copending Application No. 14/401,157 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) ,Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 17-30 of copending Application No. 14/401,157 render obvious a method of methylation analysis of BCAT1 comprising bisulfite treatment of isolated circulating DNA from blood plasma samples of colorectal cancer patients.
 Furthermore, as claim 20 of copending Application No. 14/401,157  recites measuring methylation of cytosine residues  located at chr12:25102022; chr12:25102039; chr12:25102048; chr12:25102050;  chr12:25102053 and  chr12:25102061, this claim renders obvious the requirement of analysis of gene region chr12:25102018-25102062 as recited in claim 54 of the instant application.
However, claims 17-30 of copending Application No. 14/401,157 do not expressly teach methylation analysis of circulating DNA comprising amplification as required by instant claims 1 and 56.

As claims 17-30 of copending Application No. 14/401,157, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 17-30 of copending Application No. 14/401,157 to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.
This is a provisional nonstatutory double patenting rejection.



Application 15/315,874
Claims 1, 24, 28, 40, 42, 52, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14 and 19 of copending Application No. 15/315,874 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) ,Grutzmann et al. (PloS one 3.11 (2008); 8 pages) ; Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11  (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: Chromosome 12 GRCh37.p13 NCBI Reference Sequence: NC_000012.11 ; region 25101540-25102372; entered 10 June 2009.
Claims 1, 3-12, 14 and 19 of copending Application No. 15/315,874 render obvious a method of methylation analysis of BCAT1 comprising chemical conversion of circulating DNA from blood plasma samples of colorectal cancer patients.
However, claims 1, 3-12, 14 and 19 of copending Application No. 15/315,874 do not expressly teach methylation analysis of circulating DNA comprising bisulfite treatment as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.
As noted the current rejections, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 52-56.
As claims 1, 3-12, 14 and 19 of copending Application No. 15/315,874, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 3-12, 14 and 19 of copending Application No. 15/315,874  to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; epigenomics track and Genbank record for Chromosome 12 region 25101540-25102372 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of screening a gene region defined by Hgl9 coordinates chr12:24964278..25102308 in an individual.
This is a provisional nonstatutory double patenting rejection.

Application 15/315,931
Claims 1, 24, 28, 40, 42, 52, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-9, 12-17 and 22-29 of copending Application No. 15/315,931 in view of Kuang et al. (Leukemia 22.8 (2008): 1529-1538) ,Grutzmann et al. (PloS one 3.11 (2008); 8 pages); Yoshikawa et al.( World journal of gastroenterology: WJG 12.36 (2006): 5884-5889); NCBI Gene Record: Gene ID: 586; GRCh37.13 (GCF 000001405.25; NC_000012.11 (24962958..25102035, complement); epigenomics track; 2009)  and NCBI Genbank record: 
Claims 1, 4-9, 12-17 and 22-29 of copending Application No. 15/315,931 render obvious a method of methylation analysis of BCAT1 comprising bisulfite treatment and amplification of genomic DNA from large intestine neoplasm samples.
However, claims 1, 4-9, 12-17 and 22-29 of copending Application No. 15/315,931 do not expressly teach methylation analysis of circulating DNA of a particular chromosomal location in the BCAT1 gene as required by instant claim 1 or analysis of region chr12:25102018-25102062 as required by claim 56.
As noted the current rejections, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track render obvious instant claims 1, 24, 28, 40, 42, and 52-56.
As claims 1,4-9, 12-17 and 22-29 of copending Application No. 15/315,931, Kuang et al., Grutzmann et al. and Yoshikawa et al. and NCBI Gene and Genbank records for BCAT1, epigenomics track all disclose analysis of cancer-related biomarkers, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1,4-9, 12-17 and 22-29 of copending Application No. 15/315,931  to include methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. and to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. and to further include CpG islands residing in the BCAT1 chromosomal locus as taught by NCBI Gene ID 586; 
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 Applicants present arguments that the individual teachings of Kuang et al.; Grutzmann et al. and Yoshikawa et al. do not teach the claimed invention.
 These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 As noted in the current rejection, the teaching of Kuang et al. is relied upon to show that methylation analysis of the BCAT1 gene is known in the art, wherein the method of Kuang comprises methylated CpG island amplification, i.e. MCA, and microarray analysis.
Furthermore, the teaching of Grutzmann et al. is relied upon to show that methylation analysis of target genes comprising bisulfite treatment of free circulating DNA is known in the art.

In response to applicant's argument that Yoshikawa does not teach or suggest detecting methylation levels of the gene region required by claim 1 from isolated circulating DNA in a blood plasma sample, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the teaching of Yoshikawa et al. is cited to show that BCAT1 is a cancer –related marker that can be included in a panel encompassing markers associated with colorectal cancer.
It is further noted that a skilled artisan would be motivated to combine these teachings because Kuang et al. and Grutzmann et al. teach methods of methylation analysis of target genes of interest and Kuang et al., Grutzmann et al. and Yoshikawa et al. all teach analysis of cancer related markers. Furthermore, a person of ordinary skill in the art would appreciate that it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of methylation analysis of the chromosomal location of BCAT1 as taught by Kuang et al. comprising using bone marrow samples to include methylation analysis by bisulfite treatment followed by PCR amplification of circulating DNA samples from colorectal cancer patients as taught by Grutzmann et al. wherein BCAT1 is the target of analysis in the colorectal cancer samples as taught by Yoshikawa et al. because Grutzmann et al. teach the 
Furthermore, it is noted that the genomic region comprising Hg coordinates chr12:25102018-25102062 comprising the CpG sites within the BCAT1 gene. Therefore, prior art is applied to meet the requirements of claims 54 and 56.
With regards to the rejection of the instant claims on the grounds of non-statutory double patenting, Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. 
Therefore, the previous rejections of non-statutory double patenting are applied with additional prior art to meet the requirements of the amended claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Examiner, Art Unit 1639